MEMORANDUM **
California civil detainee Anthony Weath-ington appeals pro se from the district court’s order granting summary judgment to the defendants in his 42 U.S.C. § 1983 action alleging that the defendants violated his First and Fourteenth Amendment rights by preventing him from attending religious worship services on four occasions, without notice or a hearing. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir.2008). Construing Weathington’s pro se pleadings liberally, Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir.2006), we affirm.
Weathington contends that the district court did not properly advise him of the deficiencies in his lawsuit before giving him the opportunity to amend. However, the district court notified Weathington of both the option of amending his original complaint and the requirements for opposing the summary judgment motion. It was under no obligation to become an “advocate” for or to assist and guide Weath-ington, as a pro se litigant, “through the trial thicket.” Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir.2007) (internal citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.